Citation Nr: 1046745	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  06-07 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel




INTRODUCTION

The Veteran had active duty service from June 1976 to October 
1976 and from January 1977 to April 1978.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The issue on appeal was originally before the Board in April 2009 
when it was remanded for additional evidentiary development and 
to cure a procedural defect.

At the time of the April 2009 remand, the Board noted that, in 
June 2005, the Veteran submitted a claim alleging clear and 
unmistakable error (CUE) in a prior RO decision.  In November 
2005, the Veteran clarified the claim to be a claim alleging CUE 
in a December 20, 1979 rating decision which denied service 
connection for residuals of a facial injury under the left eye.  
The Board referred the matter to the RO for appropriate action.  
A review of the claims file reveals that the CUE claim has still 
not been adjudicated.  The matter is again, therefore, referred 
to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.

REMAND

During the pendency of this appeal the United States Court of 
Appeals for Veterans Claims (Court,) issued a decision in which 
it held, in part, that VA's duty to notify a claimant seeking to 
reopen a claim includes advising the claimant of the evidence and 
information necessary to reopen the claim and of the evidence and 
information necessary to establish entitlement to the underlying 
claim for the benefit sought by the claimant.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The Court further held that VA must, in 
the context of a claim to reopen, look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to substantiate 
the element or elements required to establish service connection 
that were found insufficient in the previous denial.  Id. at 9-
10.  

In April 2009, the Board remanded the issue on appeal back to the 
RO, in part, to issue a letter which complies with the holding in 
Kent.  The RO was specifically directed to send the Veteran 
notification that articulates the basis of the last final denial 
of his acquired psychiatric disorder claim; notifies the Veteran 
of the evidence and information necessary to reopen his claim; 
and notifies the Veteran of the evidence required to establish 
entitlement to his underlying service connection claim for PTSD.  

In May 2009, the RO issued a letter to the Veteran which informed 
the Veteran that he had previously been denied service connection 
for PTSD and that, in order to reopen the claim, VA needed new 
and material evidence.  The letter further provided as follow:  
"Your claim was previously denied because evidence in your 
outpatient treatment records does not constitute new and material 
evidence although it is new; it does not bear directly and 
substantially upon the issue of service connection for 
posttraumatic stress disorder.  Therefore, the evidence you 
submit must be new and relate to this fact."

The May 2009 letter does not comply with the Board's April 2009 
remand instructions.  The letter did not articulate the basis of 
the last final denial of the Veteran's acquired psychiatric 
disorder claim.  The letter did not notify the Veteran of the 
evidence and information necessary to reopen his claim.  The 
letter did not notify the Veteran of the evidence required to 
establish entitlement to his underlying service connection claim 
for PTSD.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the Secretary 
of the VA a concomitant duty to ensure compliance with the terms 
of the remand.  It was further held that where the remand orders 
of the Board are not complied with, the Board errs in failing to 
insure compliance.  The Court also noted that its holdings in 
that case are precedent to be followed in all cases presently in 
remand status.  Id.  A remand is required for the AMC/RO to 
comply with the Board's remand instructions.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran has received all 
proper notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The AMC/RO 
must send the Veteran notification that 
articulates the basis of the last final 
denial of his acquired psychiatric disorder 
claim; notifies the Veteran of the evidence 
and information necessary to reopen his 
claim; and notifies the Veteran of the 
evidence required to establish entitlement to 
his underlying service connection claim for 
PTSD.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

2.  Afford the Veteran the opportunity to 
submit any additional evidence in support of 
his claim in compliance with 38 C.F.R. § 
3.304(f)(3).

3.  Then, the RO/AMC should undertake any 
additional development so indicated by the 
record.

4.  Thereafter, the RO/AMC should 
readjudicate the issue of whether new and 
material evidence has been received to reopen 
the claim of entitlement to service 
connection for an acquired psychiatric 
disorder, to include PTSD.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC should contain notice 
of all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
since the last supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to 
the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this 
case. The appellant need take no action 
unless otherwise notified.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

